Citation Nr: 0902422	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-30 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
October 1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, in which service connection for PTSD was 
denied.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA hospital and treatment records established that the 
veteran is diagnosed with PTSD, depression, and anxiety.  
These records and a statement jointly signed by his clinical 
therapist and his treating physician and psychiatrist 
demonstrate in November 2005 that his PTSD is the result of 
stressful events the veteran experienced while on active duty 
in Vietnam.

The March 2006 rating decision and September 2006 statement 
of the case explain that the veteran's claim for service 
connection for PTSD is denied on the basis that his stressors 
could not be verified.  Specifically, the statement of the 
case noted that two individuals the veteran averred had been 
killed could not be verified as having died during the 
veteran's tour in Vietnam.  

However, the record shows that the veteran has identified 
other stressors, including the death of Marines on a 
helicopter that he was to have taken; and exposure to combat 
conditions including being subjected to enemy fire and mortar 
attack on base and while traveling to remote bases.

Service personnel records reflect that the veteran served in 
Vietnam from May 1969 to November 1970.  He was assigned to 
335th Transportation Company.  Internet research shows that 
the 335th Transportation Company was assigned to the 16th 
Combat Aviation Group as of May 1969, which was part of the 
Americal Division (the 23rd Infantry Division).  The Vietnam 
Order of Battle shows that the 335th Transportation Company 
was stationed at Chu Lai (Capt. Shelby L. Stanton, U.S. Army 
(Ret.), 228 (1981)).

The RO has not yet had the opportunity to consider the 
veteran's stressors under the provisions of Pentecost v. 
Principi, 16 Vet. App. 124, 128-9. (2002).  This must be 
done.

In addition, the veteran reported receiving Social Security 
Disability (SSA) benefits.  These records must be obtained.

Accordingly, this case is remanded for the following:

1.  Provide appropriate VCAA notice to 
the veteran pertaining to claims for 
PTSD.  In particular, explain that he may 
offer as evidence of his averred 
stressors the statements of members who 
served with him in Vietnam or of 
individuals, including family members, 
friends to whom he may have confided the 
circumstances of his stressors while in 
Vietnam or immediately following his 
discharge from active service.

2.  Obtain the veteran's entire service 
personnel file, to include copies of any 
and all orders, administrative actions, 
evaluation reports, and citations.  

Request assistance from the service 
department as required.  Make all 
attempts to reconstruct missing or lost 
records, in keeping with provisions used 
to reconstruct records in "fire-related" 
missing records. Document negative 
responses.  

3.  Conduct all necessary research to 
verify the veteran's stressors, including 
obtaining unit histories, OR/LLs, and 
morning reports from the service 
department for the 335th Transportation 
Company and/or its parent unit. Request 
assistance from the service department as 
necessary. Document negative responses.

4.  Obtain the veteran's Social Security 
Disability (SSA) benefits records.

4. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for service connection 
for PTSD with application of all 
appropriate laws and regulations, 
including Pentecost, supra, and 
consideration of any additional 
information obtained as a result of this 
remand. If the decision remands adverse 
to the veteran, furnish him with a SSOC 
and afford a reasonable period of time 
within which to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


